Case 3:20-cv-05597-BRM-TJB Document 1 Filed 05/06/20 Page 1 of 12 PageID: 1



                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 DIANE MCCOY, individually and on                    CASE NO.: 3:20-cv-05597
 behalf of all others similarly situated,


         Plaintiff,
 v.

 GEICO INDEMNITY COMPANY,
 a foreign corporation
                                                     JURY TRIAL DEMANDED
         Defendant.

                       CLASS ACTION COMPLAINT FOR DAMAGES

        Plaintiff Diane McCoy, on behalf of herself and all others similarly situated, files this Class

Action Complaint against GEICO Indemnity Company (“GEICO Indemnity”), and in support

thereof state the following:

                                   NATURE OF THE ACTION

        1.      Plaintiff McCoy was insured under a GEICO Indemnity policy of insurance (the

“Policy”) and suffered a total-loss of her insured vehicle. Plaintiff made a covered claim for

physical damage under her Policy. GEICO Indemnity breached the Policy by failing to pay the

cost of title transfer fees and registration transfer fees due under the Policy. This was not an isolated

incident. To the contrary, the failure to pay the cost of title transfer fees and registration transfer

fees is a fundamental component of GEICO Indemnity’s business practices within New Jersey.

        2.      The Policy promises to pay for any “loss” to an insured vehicle, whether resulting

under collision (such as a motor vehicle accident) or comprehensive (such as theft) coverage.
Case 3:20-cv-05597-BRM-TJB Document 1 Filed 05/06/20 Page 2 of 12 PageID: 2



Plaintiff and all class members suffered loss in the form of a “total-loss” – a loss of the entire

vehicle.

       3.      The Policy requires payment on first-party total-loss physical damage claims of

Actual Cash Value (“ACV”) of the damaged property. The Policy requires Defendant to determine

ACV for the property at the time of the loss.

       4.      The Policy defines ACV as the “replacement cost” of the insured auto less

depreciation and/or betterment.

       5.      The ACV of a vehicle includes mandatory, unavoidable title transfer fees and

registration (tag) transfer fees, both of which are necessary replacement costs. New Jersey requires

all vehicles to be legally titled and registered; otherwise, insureds cannot operate the vehicles at

all. In the view of a reasonable insured, and by law, title and registration transfer fees are necessary

costs to replace a vehicle in New Jersey.

       6.      GEICO Indemnity, however, as a matter of uniform procedure and process, does

not include title transfer and tag transfer fee amounts in making payment to New Jersey insureds

who have suffered a total-loss, thereby breaching its policy contract with Plaintiff and every

member of the Class, as defined below.

                                  JURISDICTION AND VENUE

       7.      This Court has jurisdiction over this action under 28 U.S.C. § 1332(d)(2) because

(a) Plaintiff is a member of the putative class, which consists of at least 100 members; (b) Plaintiff

is a New Jersey citizen and Defendant is a Maryland citizen; and (c) the amount-in-controversy

exceeds the sum of $5 million exclusive of interest and costs.

       8.      Venue is proper in this Court because a substantial portion of the acts and course

of conduct giving rise to the claims alleged occurred within the district and Defendant is subject



                                                   2
Case 3:20-cv-05597-BRM-TJB Document 1 Filed 05/06/20 Page 3 of 12 PageID: 3



to personal jurisdiction here.
                                              PARTIES

       9.        Plaintiff McCoy is and was domiciled at 258 Brunswick Ave, Apartment 101,

Lambertville, New Jersey, 08530, and was a New Jersey citizen at all times relevant to this lawsuit.

       10.       GEICO Indemnity is and was, at all times relevant to this lawsuit, a corporation

located in and incorporated in Maryland, with its principal place of business at 5260 Western

Avenue in Chevy Chase, Maryland. GEICO Indemnity is authorized to conduct insurance business

in New Jersey.

                                  FACTUAL ALLEGATIONS

A.     The GEICO Indemnity Insurance Policy

       1.        Plaintiff McCoy had automobile insurance through GEICO Indemnity. Plaintiff’s

Policy provides that for “Collision” and “Comprehensive” coverages, GEICO Indemnity will pay

for each “loss” to an “owned auto” or “non-owned auto”:




       2.        The Policy defines “owned auto” as including any vehicle described in the Policy

for which a specific premium charge indicates there is coverage:




       3.        The Policy defines “Loss,” with respect to “Collision” and “Comprehensive”

coverage, as “direct and accidental loss of or damage to (a) The auto, including its equipment; or

(b) Other insured property”:




                                                 3
Case 3:20-cv-05597-BRM-TJB Document 1 Filed 05/06/20 Page 4 of 12 PageID: 4




       4.      The Policy represents that the limit of GEICO Indemnity’s liability for loss, with

respect to “Collision” and “Comprehensive” coverage, is “the actual cash value of the property at

the time of the loss”:




       5.      “Actual cash value” is defined in the Policy, with respect to “Collision” and

“Comprehensive” coverages, as “the replacement cost of the auto or property less depreciation or

betterment”:



       6.      Under the Policy, GEICO Indemnity’s legal obligation to pay Actual Cash Value

on a first-party total-loss claim does not differ between a Collision total loss claim and a

Comprehensive total-loss claim.

       7.      In the event of a loss, including a total-loss, the Policy provides that GEICO

Indemnity may either: (1) pay for the loss, or (2) repair or replace the damaged or stolen property.

       8.      As a matter of uniform procedure and process, when an insured suffers a total-

losses, GEICO Indemnity elects to pay for the loss, rather than repair or replaced the damaged

vehicle.

       9.      When GEICO Indemnity elects to pay for a total-loss, GEICO Indemnity is

obligated to pay the ACV of the total-loss vehicle.

       10.     Because a total-loss is the term used to describe the scenario where GEICO

Indemnity determines that the cost to repair the damage exceeds the ACV of the vehicle, the



                                                 4
  Case 3:20-cv-05597-BRM-TJB Document 1 Filed 05/06/20 Page 5 of 12 PageID: 5



 relevant limitation on liability in the context of a total-loss is always ACV precisely because

 GEICO Indemnity determined that it is less than the cost to repair the damage.

         11.     The Policy does not condition any aspect of coverage upon the purchase of a

replacement vehicle or incurring costs associated with replacing the insured loss, whether a total or

partial loss.

         12.     Upon information and belief, each Class member was insured under policies that

 were materially identical to Plaintiff McCoy’s Policy with respect to GEICO Indemnity’s obligation

 to pay “Actual Cash Value” in the event of a total-loss.

 B.      GEICO Does Not Pay the Agreed-Upon Replacement Costs

         13.     Title transfer fees and registration transfer fees are necessary and mandatory vehicle

 replacement costs in New Jersey.

         14.     Throughout the class period, New Jersey prohibited buying or selling motor

 vehicles unless the certificate of title under the name of the buyer was provided. New Jersey also

 prescribes the method and form for applying for transfer of certificate of title into the name of the

 buyer. New Jersey imposes a flat (minimum) fee on certificate of title transfers. These title transfer

 fees are mandatory and apply to the replacement of all total-loss vehicles in New Jersey. At the

 time of Plaintiff’s total-loss, the title transfer fee was $85.00.

         15.     Unlike some states, New Jersey does not prescribe an exception to the imposition

 of the title transfer fees for consumers who are replacing a total-loss vehicle. Instead, the title

 transfer fee is applicable to all vehicle purchases, including when replacing a total-loss vehicle.

         16.     Throughout the class period, New Jersey required that every vehicle be legally and

 properly registered to be used or operated on New Jersey highways and roadways. These

 registration fees are mandatory and apply to the purchase of all vehicles in New Jersey, including




                                                     5
Case 3:20-cv-05597-BRM-TJB Document 1 Filed 05/06/20 Page 6 of 12 PageID: 6



when replacing a total-loss vehicle. The registration transfer fee at the time of loss on Plaintiffs’

replacement vehicle was $4.50.

       17.     By providing that it will pay Actual Cash Value in the event of a total-loss, GEICO

Indemnity promises to pay these mandatory vehicle replacement costs as part of its Collision and

Comprehensive coverages

       18.     GEICO Indemnity, however, by its conduct alleged herein, breached its contracts

with Plaintiff and the other Class members by failing to pay title transfer fees or registration

transfer fees upon the total-loss of an insured vehicle.

C.     GEICO Indemnity Failed to Pay Plaintiff the Actual Cash Value to Which She was
       Entitled

       19.     Plaintiff McCoy owned a 2005 Ford Escape (the “Insured Vehicle”).

       20.     On or about January 4, 2018, Plaintiff was involved in an auto collision while

operating the insured vehicle. Plaintiff filed a claim with GEICO Indemnity following the accident,

Claim No. 041610953-0101-044.

       21.     GEICO Indemnity determined that the vehicle was a total-loss and that the claim

was a covered claim.

       22.     GEICO Indemnity, through a third-party vehicle valuation provider, determined the

vehicle had a base value of $3,777.00 and an adjusted value of $3,838.00. (See Exhibit A, McCoy

Market Valuation Report.)

       23.     GEICO Indemnity then added sales tax in the amount of $254.27 and subtracted

the $500.00 deductible for a total of $3,592.27. (See Exhibit B, McCoy Total Loss Settlement

Letter). GEICO Indemnity did not include any amount for title transfer or registration transfer fees.

       24.     GEICO Indemnity’s failure to pay title transfer and tag transfer fees at the time of

the loss breached the Policy because these fees are necessary “replacement costs” and are not


                                                  6
Case 3:20-cv-05597-BRM-TJB Document 1 Filed 05/06/20 Page 7 of 12 PageID: 7



attributable to depreciation nor betterment and constitute elements of the ACV of the insured

vehicle.

       25.     McCoy paid all premiums owed and otherwise satisfied all conditions precedent

such that her insurance policy was in effect and operational at the time of the accident.

       26.     Plaintiff and all members of the Class, as defined below, were owed title transfer

fees in the amount of $85.00 and tag transfer fees in the amount of $4.50.

                                    CLASS ALLEGATIONS

       27.     Plaintiff brings this action pursuant to Rules 23(a), 23(b)(2), and, and 23(b)(3) of

the Federal Rules of Civil Procedure on behalf of herself and all others similarly situated.

       28.     Plaintiff seeks to represent a class (“the Class”) defined as:

       All persons: (a) who insured a vehicle for physical damage coverage under a New
       Jersey automobile insurance policy issued by GEICO Indemnity that provided for
       an Actual Cash Value payment in the event that a vehicle was declared a total-loss,
       (b) who made a claim under the policy for physical damage, (c) whose claim was
       adjusted as a total-loss within the six-year time period prior to the date on which
       this lawsuit was filed until the date of any certification order, and (d) who were not
       paid the costs of title transfer fees or registration transfer fees.

       29.     Excluded from the Class is Defendant and any of its members, affiliates, parents,

subsidiaries, officers, directors, employees, successors, or assigns; governmental entities; and the

Court staff assigned to this case and their immediate family members. Plaintiff reserves the right

to modify or amend the Class definition, as appropriate, during the course of this litigation.

       30.     This action has been brought and may properly be maintained on behalf of the Class

proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

       31.     Numerosity – Federal Rule of Civil Procedure 23(a)(1). The members of the

Class are so numerous that individual joinder of all Class members is impracticable. While Plaintiff

is informed and believes that there are thousands of Class members, the precise number



                                                 7
Case 3:20-cv-05597-BRM-TJB Document 1 Filed 05/06/20 Page 8 of 12 PageID: 8



of Class members is unknown to Plaintiff, but may be ascertained from Defendant’s books and

records. Class members may be notified of the pendency of this action by recognized, Court-

approved notice dissemination methods, which may include U.S. Mail, electronic mail, Internet

postings, and/or published notice.

       32.      Commonality and Predominance – Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law and fact, which predominate over

any questions affecting individual Class members, including, without limitation:

             a. whether Defendant’s agreement to pay Actual Cash Value in the event of total

                loss obligated Defendant to pay the costs of title transfer fees and registration

                transfer fees to Plaintiff and the other Class members;

             b. whether Defendant breached its contracts with Plaintiff and the other Class

                members; and

             c. the amount and nature of relief to be awarded to Plaintiff and the other Class

                members.

       33.      Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of the other Class members’ claims because Plaintiff and the other Class members were all

similarly affected by Defendant’s failure to pay the costs of title transfer fees and registration

transfer fees under New Jersey insurance policies that provided for an Actual Cash Value payment

in the event of total loss. Plaintiff’s claims are based upon the same legal theories as those of the

other Class members. Plaintiff and the other Class members sustained damages as a direct and

proximate result of the same wrongful practices in which Defendant engaged. Plaintiff’s claims

arise from the same practices and course of conduct that give rise to the claims of the other Class

members




                                                  8
 Case 3:20-cv-05597-BRM-TJB Document 1 Filed 05/06/20 Page 9 of 12 PageID: 9



        34.     Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4).

Plaintiff is an adequate Class representative because her interests do not conflict with the interests

of the other Class members who he seeks to represent, Plaintiff has retained counsel competent

and experienced in complex class action litigation, including successfully litigating class action

cases similar to this one, where insurers breached contracts with insureds by failing to include sales

tax, title transfer fees, and tag transfer fees in total loss situations, and Plaintiff intends to prosecute

this action vigorously. The Class’s interests will be fairly and adequately protected by Plaintiff and

her counsel.

        35.     Declaratory and Injunctive Relief – Federal Rule of Civil Procedure 23(b)(2).

Defendant has acted or refused to act on grounds generally applicable to Plaintiff and the other

Class members, thereby making appropriate final injunctive relief and declaratory relief, as

described below, with respect to the Class members as a whole.

        36.     Superiority – Federal Rule of Civil Procedure 23(b)(3). A class action is superior

to any other available means for the fair and efficient adjudication of this controversy, and no

unusual difficulties are likely to be encountered in the management of this class action. The

damages or other financial detriment suffered by Plaintiff and the other Class members are

relatively small compared to the burden and expense that would be required to individually litigate

their claims against Defendant, so it would be impracticable for the Class members to individually

seek redress for Defendant’s wrongful conduct. Even if the Class members could afford litigation

the court system could not. Individualized litigation creates a potential for inconsistent or

contradictory judgments, and increases the delay and expense to all parties and the court system.

By contrast, the class action device presents far fewer management difficulties, and provides the




                                                     9
Case 3:20-cv-05597-BRM-TJB Document 1 Filed 05/06/20 Page 10 of 12 PageID: 10



benefits of single adjudication, economy of scale, and comprehensive supervision by a single

court.

                            COUNT I – BREACH OF CONTRACT

         37.   Plaintiff McCoy incorporates by reference each allegation set forth in the preceding

paragraphs.

         38.   Plaintiff brings this claim individually and on behalf of the other Class members.

         39.   Plaintiff and each of the other Class members were parties to insurance contracts

with GEICO Indemnity, as described herein.

         40.   Plaintiff and each of the other Class members’ insurance contracts with GEICO

Indemnity are governed by New Jersey law.

         41.   Plaintiff and each of the other Class members made claims under their insurance

contracts with GEICO Indemnity, which GEICO Indemnity determined to be first-party total

losses under the insurance contract, and which GEICO Indemnity determined to be covered claims.

         42.   Pursuant to the above-described contractual provisions, upon the total loss of their

insured vehicles, Plaintiff and each of the other Class members were each owed the Actual Cash

Value of their vehicles, which includes title transfer fees and registration transfer fees.

         43.   GEICO Indemnity failed to pay the requisite costs title transfer fees and registration

transfer fees to Plaintiff and each of the other Class members on their total loss claims.

         44.   GEICO Indemnity’s failure to pay the requisite costs of title transfer fees and

registration transfer fees constitutes a material breach of GEICO Indemnity’s contracts with

Plaintiff and each of the other Class members.

         45.   As a result of GEICO Indemnity’s contractual breaches, Plaintiff and each of the

other class members have been damaged, and are entitled under GEICO Indemnity’s insurance



                                                  10
Case 3:20-cv-05597-BRM-TJB Document 1 Filed 05/06/20 Page 11 of 12 PageID: 11



contracts to sums representing the benefits owed for title transfer fees and registration transfer fees,

as well as costs, pre-judgment and post-judgment interest, injunctive relief, and other relief as

appropriate.

                                     REQUEST FOR RELIEF

       WHEREFORE, Plaintiff McCoy, individually and on behalf of the other Class members,

respectfully requests that the Court enter judgment in her favor and against Defendant GEICO

Indemnity Co. as follows:

       a.        An order certifying the proposed Class, as requested herein, designating Plaintiff

as Class representative, and appointing Plaintiff’s undersigned attorneys as Class Counsel;

       b.        An award of compensatory damages, and all other available damages, for Plaintiff

and the other Class members, as well as pre- and post- judgment interests on any amounts awarded;

       c.        An order enjoining GEICO Indemnity from continuing the illegal practices alleged

herein, and for other injunctive relief as is proven appropriate in this matter;

       d.        An award of attorney’s fees, expenses, and costs of suit as appropriate pursuant to

applicable law

       e.        An order providing such other and further forms of relief as this Court deems just

and proper.

                                          JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: May 6, 2020                                     Respectfully submitted,

                                                       /s/ Mark A. DiCello
                                                       Mark A. DiCello
                                                       DICELLO LEVITT GUTZLER LLC
                                                       Western Reserve Law Building
                                                       7556 Mentor Avenue
                                                       Mentor, Ohio 44060


                                                  11
Case 3:20-cv-05597-BRM-TJB Document 1 Filed 05/06/20 Page 12 of 12 PageID: 12



                                                   Telephone: (440) 953-8888
                                                   madicello@dicellolevitt.com

                                                   Adam J. Levitt*
                                                   Daniel R. Ferri*
                                                   DICELLO LEVITT GUTZLER LLC
                                                   Ten North Dearborn Street, Eleventh Floor
                                                   Chicago, Illinois 60602
                                                   Telephone: 312-214-7900
                                                   alevitt@dicellolevitt.com
                                                   dferri@dicellolevitt.com

                                                   Edmund A. Normand*
                                                   Jacob Phillips*
                                                   NORMAND LAW, PLLC
                                                   62 West Colonial Street, Suite 209
                                                   Orlando, Florida 32814
                                                   Telephone: 407-603-6031
                                                   ed@ednormand.com
                                                   jacob@ednormand.com

                                                   Rachel Edelsberg, Esq.
                                                   DAPEER LAW, P.A.
                                                   Jersey Bar No. 039272011
                                                   3331 Sunset Avenue
                                                   Ocean, New Jersey 07712
                                                   Telephone: 305-610-5223
                                                   rachel@dapeer.com

                                                   Scott Edelsberg, Esq.*
                                                   EDELSBERG LAW, P.A.
                                                   scott@edelsberglaw.com
                                                   20900 NE 30th Avenue, Suite 417
                                                   Aventura, FL 33180
                                                   Telephone: (305) 975-3320

                                                   Andrew J. Shamis, Esq.*
                                                   SHAMIS & GENTILE, P.A.
                                                   ashamis@shamisgentile.com
                                                   14 NE 1st Avenue, Suite 1205
                                                   Miami, FL 33132
                                                   Telephone: (305) 479-2299

                                                   Counsel for Plaintiff
                                                   and the Proposed Class

*Application for admission pro hac vice to be submitted

                                              12
